COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 BRUCE WHEATLEY, in his capacity as               §
 Executor of the Estate of Judith T.
 Wheatley,                                        §             No. 08-18-00106-CV

                  Appellant/Cross-Appellee,       §               Appeal from the

 v.                                               §             Probate Court No. 1

 DALE FARLEY, in his capacity as                  §           of El Paso County, Texas
 Dependent Administrator of the Estate of
 Travis B. Kirchner,                              §            (TC# 2014-CPR01539)

                  Appellee/Cross-Appellant.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause to the trial

court for further proceedings, in accordance with this Court’s opinion. We further order that

Appellant/Cross-Appellee, and his sureties, if any, see TEX. R. APP. P. 43.5, and Appellee/Cross-

Appellant each pay one-half (1/2) the costs of this appeal. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 5TH DAY OF AUGUST, 2020.


                                              GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.
Alley, C.J., dissenting